Citation Nr: 1510127	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held in May 2014 before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1. The Board resolves reasonable doubt in the Veteran's favor by finding that his bilateral hearing loss is the result of his conceded exposure to military acoustic trauma.

2. The Veteran's tinnitus is likely a symptom associated with hearing loss.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
 
Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.  "The absence of service treatment records showing in-service audiometric evidence of hearing loss is not fatal to the claim for service connection."  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In this case, the Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends is the result of in-service exposure to acoustic trauma while serving with the infantry.  The Board observes that the Veteran has a hearing loss disability for VA purposes and has a diagnosis of tinnitus.  See September 2011 VA Examination Report; 38 C.F.R. § 3.385.

In a December 2013 statement, the Veteran indicated that during basic training he was trained to use the M-16 rifle but was not provided hearing protection.  After basic training, he was sent to advanced infantry training where he was trained to use the M-60 machine gun and other weapons without hearing protection.  See Correspondence, December 18, 2013.  He indicated that upon his arrival in Vietnam in 1969, he was exposed to noise from explosions while he was in a bunker.  After this incident, he noticed a change in his hearing.  Id.  After returning to the United States in March 1970, he noticed that it was difficult for him to hear conversations at times.  He was assigned to the 2nd Armored Division in Fort Hood, Texas where he trained troops and fired many weapons.  He was also exposed to noise from tanks firing during maneuvers.  He was there for six months.  Id.  He further indicated that he met his wife in 1971 and that she would comment that the television and radio were turned up too loud.

During his hearing before the Board, the Veteran testified that while stationed in Vietnam he was a machine gun bearer.  Each day he would take four or five helicopter trips to "hot landing zones" in search of the enemy.  Once the helicopters landed, he and others would open fire on everything in the area.  He said the trips occurred each day for four or five consecutive days and then he would have a three day break.  He testified that he was exposed to rocket and mortar fire on a daily basis for six or seven months.  See Transcript, pages 2-4.

The Veteran's DD Form 214 indicates that his military occupational specialty was a light weapons infantryman.  He received the Combat Infantryman Badge and was designated as Expert, Rifle.  Accordingly, based on the Veteran's statements and testimony, as well as his DD Form 214, the Board concedes that the Veteran was exposed to acoustic trauma during service.

The Veteran had a VA examination in September 2011.  The examiner reviewed the Veteran's service treatment records but found no significant threshold shift in hearing between entrance and separation from service.  The examiner diagnosed moderate-to-moderately severe sensorineural hearing loss between 500 and 4000 hertz bilaterally and noted subjective tinnitus.  The examiner found no evidence of hearing loss in the military service records or evidence of significant threshold shifts between examinations.  The examiner stated that the Veteran's current hearing loss configuration is not consistent with noise exposure.  Therefore, the examiner opined that hearing loss is more likely due to a post-service occurrence and less likely due to noise exposure while in the service.  The examiner also opined that tinnitus is as likely as not a symptom associated with the hearing loss.

In support of his claims, the Veteran submitted a letter dated April 2014 from Dr. J.A.B., M.D., a private provider.  This document shows the Veteran's report of noise exposure during service as well as his wife's assertion that his hearing acuity changed after service.  Dr. J.A.B. noted that the Veteran did not have a history of prior ear infections or a family history of hearing loss.  Dr. J.A.B. opined that it is most likely that the Veteran's hearing loss is due to in-service noise exposure with exposure to artillery and gun fire in his early 20s.  Dr. J.A.B. felt that the in-service acoustic trauma was the cause of the Veteran's permanent, high-frequency sensorineural hearing loss.

The Veteran also submitted a statement from Dr. J.A.B. dated March 2012.  In this statement, he opined that acoustic trauma during service could lead to sensorineural hearing loss.

The Board has reviewed all of the evidence, including the statement from the Veteran's wife, and finds that the evidence is in equipoise as to whether the Veteran's bilateral hearing loss is due to acoustic trauma during service.  As such, the Board resolves reasonable doubt in the Veteran's favor by finding that his bilateral hearing loss is the result of his conceded exposure to military acoustic trauma.  Regarding tinnitus, the September 2011 examiner stated that tinnitus is as likely as not associated with hearing loss.  Accordingly, service connection for tinnitus must also be granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


